Order entered August 18, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00951-CR

                        JOEL THOMAS DIES, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 219th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 219-83177-2019

                                      ORDER

      Before the Court is the State’s August 13, 2021 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the brief

received with the motion filed as of the date of this order.


                                               /s/   ERIN A. NOWELL
                                                     JUSTICE